DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “second length in the first direction [of the chip]” in line 4.  This is not defined because the structural limitation is defined by a material worked upon.
	Claim 1 recites “second width in the second direction” in line 4.  This is not defined because the structural limitation is defined by a material worked upon.
	Claim 1 recites “a third recessed region” in lines 9-10, but does not define whether this requires three recessed regions or a single recessed region defined as “third”.
	Claim 3 recites “recessed region extends along the first direction” in lines 2-3.  This is not defined because the structural limitation is defined by a material worked upon.

	Claim 5 recites “plurality of fourth recessed regions” in lines 1-2, but does not define whether this requires recessed regions in multiples of four or refers to plural (single) recessed regions defined as “fourth”.
	Claim 6 recites “third length in the first direction” in line 3.  This is not defined because the structural limitation is defined by a material worked upon.
	Claim 6 recites “third width in the second direction” in line 3.  This is not defined because the structural limitation is defined by a material worked upon.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAKI et al. (US 2008/0318346).
Regarding claims 1-5, MAKI teaches a pin cover with contact surface 102 with a pin hole (surrounding pin 110) with a first direction width and a first direction length, a plurality of concentric groove recessed regions surrounding the pin hole, a recessed region extending in a length direction from the pin hole, a recessed region extending in a width direction from the pin hole (rings and lines 104), and a plurality of extraction holes 103, some of which lie in the concentric and linear recessed regions, that are connected to a pumping system suction mechanism (fig. 11; paras. 413 and 415), wherein the device is functionally capable of working upon a chip material claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAKI, as applied to claim 1 above.
	Regarding claims 6 and 8-10, MAKI teaches a square pin hole surrounding pin 110a (fig. 11), and does not teach a rectangle (pin or hole length larger than width) or an ellipse.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an ellipse or rectangular pin hole and pin because changes in shape have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of the apparatus functioning in exactly the same manner whether the hole has minor modifications in shape (see MPEP 2141; KSR).
	Regarding claim 7, MAKI teaches a second and third spaced pins 110b and 110c (figs. 11-12), but does not teach a ratio of the first distance to the second length.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize greater or lesser space widths, therefore the ratio, between the pins because changes in size have been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation of predictably delaminating a chip in the same manner given different widths of pin spacing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  MAKI et al. (US 2006/0166466), CHEUNG et al. (US 2009/032186), MAKI et al. (US 2005/0059205), WADA et al. (US 7,015,071), KLOECKNER et al. (US 8,250,742), BARTMETTLER et al. (US 2013/0255889), CHAN et al. (US 2010/0255205), PARK et al. (US 2006/0237142), KWONG et al. (US 2017/0133259), SANCHEZ et al. (US 2015/0114572), and HAJI et al. (US 2009/0279995).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 13, 2021